Order entered January 2, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-01086-CR

                         DANIEL RUBIN HILLIN, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 4
                                Dallas County, Texas
                        Trial Court Cause No. F12-34374-K

                                       ORDER
      Appellant’s December 27, 2013 motion for extension of time to file a reply brief is

GRANTED. The time to file appellant’s reply brief is EXTENDED to February 5, 2014.


                                                 /s/   LANA MYERS
                                                       JUSTICE